Citation Nr: 1409140	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-41 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to February 20, 2009.

3.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine since February 20, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989 and from February 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2013, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue was remanded in May 2013 for further development.

In November 2013, the Veteran submitted medical evidence with a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Private treatment records show that the Veteran underwent back surgery in 2013, since the last VA examination in 2009.  Another VA examination is required.    The record reflects that the Veteran has been receiving Social Security Disability since January 2009; however, SSA records have not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Request that the Veteran identify and authorize for release any further medical records that are relevant to his claim (i.e., Dr. P. Hilton, Ku Medical Center, and Providence Medical Center).  Appropriate efforts must be made to obtain any records so identified.

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide the records, if able.

3.  After completing the above development, ensure that the Veteran is scheduled for a VA spine examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The claims file, including a copy of this REMAND must be provided to the examiner for review.  The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must additionally report any associated neurological complaints and findings attributable to the Veteran's service-connected degenerative disc disease of the lumbar spine.

The examiner should specifically comment on the number of weeks of incapacitating episodes (i.e., episodes in which the Veteran's adverse symptomatology required bed rest ordered by a physician), if any, that the Veteran has experienced due to his service-connected degenerative disc disease of the lumbar spine disability in any given 12-month period since filing his claim.

The examiner should also address the impact of his service-connected disabilities on his employability.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the impact of his service-connected disabilities on his employability, the examiner is asked to opine whether the Veteran's service-connected disabilities, alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner must explain the rationale for any opinion rendered.

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


